department of the treasury internal_revenue_service attn mandatory review mc dal commerce street dallas texas te xx date address address date date employer_identification_number person to contact id number contact numbers tax_exempt_and_government_entities_division legend org organization name number release date org address dear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 we have determined that you have not operated in accordance with the provisions of sec_501 we have explained the basis for our determination in the enclosed report of examination on april 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code therefore your exemption from federal_income_tax is revoked effective january 20xx you have filed taxable returns on forms u s_corporation income_tax return for the years ended december 20xx 20xx 20xx and 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return this is a final adverse determination_letter with regard to your status under sec_501 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations enclosures report of examination copy of form 6018-a department of the treasury internal_revenue_service te_ge eo examinations n street box richmond va date tax_exempt_and_government_entities_division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication conference or if you do not request an appeals_conference you may file suit in the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form 6018-a report of examination envelope in lieu of letter form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended tax identification_number ein legend org organization name thru bm-6 ra thru bm ra-3 g xx date president president co-1 thru co-5 thru companies ra-1 ra- bm-1 facts the org inc hereinafter referred to as org was incorporated under the laws of the state of state on june 20xx org was recognized as exempt under sec_501 by the internal_revenue_service in a letter dated december 20xx org’s form_990 for period ending december 20xx was selected for examination president is president of org and also owns co-1 and co-2 co-1 owns five for-profit establishments called co-3 which are operationally very similar to org except these establishments are only licensed to operate video lottery terminals while tax exemption allows org to operate video lottery terminals and offer free beverages and snacks co-1 loaned a total of dollar_figuredollar_figure to org to fund initial operations org leases it’s facility from co-2 for dollar_figuredollar_figure per month co-2 also has a management agreement with org for maintenance and bookkeeping of four video lottery terminals for dollar_figuredollar_figure per month org’s bylaws provide as follows article i name the name of this organization shall be the org and each org-1 shall be organized as a subordinate org-1 of the org under the constitution by virtue of the charter granted by the co-3 article it object the object of the org shall be to promote the social and moral welfare of its members to encourage human and spiritual values of life to cooperate in all charitable and civic appeals article ii clubs sec_4 a chartered club shall hold regularly scheduled meetings not less than one each month on such day and at such place as shall be determined by the trustees for transaction of business section a quorum of at least ten members must be present at a meeting in order to transact business article iv election of officers sec_1 a chartered club shall hold its annual meeting and election of officers and trustees not earlier than the first week in november and not later than the second week in december the officers shall serve for one year or until their successors are duly elected by a plurality vote the trustees shall serve for the term prescribed in the club bylaws or until their successors are duly elected by plurality vote sec_2 the elected officers shall be president vice president invocator secretary treasurer warden sentinel picket and three trustees article vi membership sec_1 applicants for membership shall be any person not less than years of age and of good moral character application_for membership shall be received in writing signed by the applicant and by a member of the org-1 in good standing who recommends the applicant and shall give the applicants name age residence occupation and such other information as the chartered club may prescribe sec_2 all applications must be investigated by the secretary and investigating committee before being balloted on in accordance with the balloting procedures of each chartered club the initiation fee for membership shall accompany each application sec_3 active members shall maintain regular attendance at meetings and shall actively participate in activities of the org-1 sec_4 transfer of members from one org to another is allowed by transfer card and after having paid a transfer fee to the chartered club as required and to the home org-1 transferring member must procure an official membership dues paid receipt stating that member is in good standing from the org-1 which transfer is being made sec_5 per capita tax all members shall pay dues annually as set by the subordinate org- which includes the per capita tax paid to the co-3 section initiation a new member processing fee ie initiation fee will be charged to each new member to defray administrative costs for both the subordinate org-1 and home org-1 section all org fees will be set annually by the supreme officers of the home org-1 at their july meeting and become effective on the first of january of each year the review of the minutes of org’s meetings showed the following minutes dated december 20xx state an operational council consisting of bm-1 bm-2 bm-3 bm-4 bm-5 bm-6 and president met for the first time to elect officers president was nominated and elected unanimously to serve as president also elected were bm-4 vp and bm-3 recording secretary president stated that the next order of business would be to establish and operate a social_club meeting date summary of minutes of all other meetings held between 20xx and 20xx notable business transacted of persons attending not stated in minutes loan from co-1 accepted not stated but named hired ra-1 on xx club opened motion hire mgnt co co-1 inc offered to loan start-up money not stated ra-2’s motions to start quarterly meet not stated but named not stated but named not stated but named not stated but named need to find new location almost paid co-1 off for monies loaned buying pleasant county lodge to fix-up purchased lodge rehab co-1 final pymt club robbed new club in old co-3 bdg sublease from co-2 mgnt xx kxx xx xx xx xx no date o1 xx xx xx xx xx xx xx xx air conditioner not cooling roof leak co-2 mgnt to fix discuss planning christmas party none donations of dollar_figure and dollar_figure passed xx xx xx xx xx xx xx xx xx xx xx xx kx xx xx xx xx xx xx no show inch snow a small_group consisting of president bm-3 and a few other officers employees and or contractors were the only persons ever to attend meetings no general members were present at any of the meetings held dollar_figure donation to childrens shelter scholarships to co-4 club must go non-smoking try again to charter member trip to ft ball buy new tractor ra-3 reports can have separate smoking area with air vents donation to phs girls basketball co-2m org does not follow its own bylaws in regards to any of the provisions shown above org failed to conduct regular monthly meeting never had a quorum of members at any meeting and never elected the officers and trustees as required and prescribed in its bylaws org failed to require general members to attend meetings or pay dues or initiation fees as required by the bylaws membership is open to anyone and president admitted that no one has ever been refused membership while members are not allowed guest anyone may become a member simply by filling out a membership application consisting only of date name address and phone number org failed to ask for occupation as required by bylaws some membership applications reviewed only contained a date and name org does not enforce the bylaw requirements that new members must be recommended by a current member and investigated by the secretary or investigation committee initially there was a one dollar initiation fee charged but the fee was eliminated because patrons complained that other clubs did not charge anything org entered an affiliation agreement and paid a charter fee to a parent organization referred to as the home org-1 org could not produce a copy of the affiliation agreement with the home org-1 claiming it was done before the current officers took over org pays the home org-1 a quarterly head tax based on the number of members however the parent home org-1 does not supervise org or exercise any control_over the activities or operations of org no regular general membership meetings have been held and there were no club activities other than video lottery gaming for members to participate in while minutes of board meeting indicated discussions of activities such as organizing a trip to a football game president admitted this activity never actually occurred also members of other org-1 are allowed entry without any fee and members do not pay any annual dues or initiation fee law sec_501 of the internal_revenue_code the code provides for the exemption of fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 of the code provides for the exemption from federal_income_tax of domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits sec_1_501_c_10_-1 of the income_tax regulations the regulations provides that an organization will qualify for exemption under sec_501 of the code if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations there under except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes the leading judicial pronouncement as to what constitutes a fraternal beneficiary society is contained in the following extract from national union v marlow 374_f_775 a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fraternity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan central to the concept of fraternal beneficiary societies whether described in sec_501 or sec_501 of the code is the requirement of a fraternal element a common bond among members the requirement of a fraternal element is set forth in philadelphia and reading relief association 4_bta_713 in that case an organization composed of railroad employees organized to administer a relief fund for the payment of benefits to its members in case of sickness accident or death fell short of this requirement because it lacked the required fraternalistic element the court noted that the association’s membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jobs ofa railroad company that the only motive for the existence of the association was a mercenary one to provide insurance benefits that the organization did not have rituals ceremonial and regalia commonly associated with fraternal associations and that it was not operated on the lodge_system in another case the u s tax_court held that an organization cannot be classified as fraternal when the only common bond between the majority of its members is their membership in that organization 24_tc_891 affirmed as to nonexempt status 236_f2d_509 only percent of the members had common ties in that they were polish war veterans or children of such veterans who had served in the armed_forces of the western alliance all other dues-paying members were admitted indiscriminately as long as they were elected to membership by a majority vote of members present at any meeting the question as to the meaning of fraternal was also explored in wheeler v ben hur life ass'n s w 2d the court concluded that the organization was not fraternal _ the association's constitution and by-laws duly provide for a lodge_system ritualistic form of work and representative form of government it has no capital stock and is ostensibly organized solely for the mutual benefit of its members but actually while giving superficial attention to these requirements the association has been engaged in the life_insurance business the local agent of the association draws a salary and receives as a commission of the first premium on all insurance policies he receives the association's constitution and by- a smaller percentage of subsequent premiums laws provisions relative to ritualistic work are observed only perfunctorily we are convinced from the evidence in this record that the primary function of the ben hur life association is to sell insurance and that the association actually is an insurance_company operating under the guise of a fraternal benefit society to qualify for recognition of exemption as a fraternal beneficiary organization under sec_501 or sec_501 of the code an organization must also be operated under the lodge_system sec_1_501_c_8_-1 of the regulations states that operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like at a minimum this requires separate subordinate lodges that operate under the general control and supervision of a parent lodge and are subject_to the laws and edicts of the parent lodge in 2_f2d_367 the district_court for the eastern district of missouri defined lodge_system as follows by the lodge_system is generally understood an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual that does not seem to be a harsh definition of what is usually understood as the lodge_system and is not so strict in its requirements as the definitions often stated in the statute books revrul_73_165 1973_1_cb_224 concerns an organization that was operated under the lodge_system was engaged in conducting fraternal activities but whose predominant activity was the provision of benefits to its members the ruling concludes that the organization was described in sec_501 because there is no requirement that either the fraternal or the insurance features predominate so long as both are present the ruling is clear however that in order for an organization to be described in section c it must contain substantial fraternal features and conduct substantial fraternal activities the courts have described fraternal activities as a grouping together of like-minded individuals to accomplish a common purpose the group must be bound by more than membership in the organization and motivated by purposes other than solely the provision of insurance benefits revrul_77_258 1977_2_cb_195 provides that a domestic fraternal society operating_under_the_lodge_system which does not provide life sick accident or other_benefits whose members are interested in the use of and philosophy behind a method of attempting to divine the future and whose net_income is used to provide instruction on the use of the method maintain a reference library and supply information on the method to the public qualifies for exemption under sec_501 of the code rationale fraternal purposes although there is no definition of fraternal purpose in the internal_revenue_code we presume that congress used the term in the ordinary sense and according to its legal significance in when sec_501 was added the courts in the cases cited above were clear in requiring at a minimum that the members of a fraternal_organization have a common tie that is more substantial than the desire to purchase insurance or engage in social activities a fraternal-beneficiary society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause national union v marlow supra an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization polish army veterans post evidence of fraternal activities such as rituals ceremonial and regalia helps to establish that an organization has a fraternal purpose philadelphia and reading relief association supra revrul_73_165 echoes congress and the courts in holding that to establish exemption a fraternal_organization must have substantial fraternal features and conduct substantial fraternal activities lastly we look to substance over form the fact that an organization’s constitution and bylaws may provide for a lodge_system a ritualistic form of work and representative form of government is not enough if actual operations establish a primary function that is not fraternal wheeler v ben hur life association supra org does not have substantial fraternal features org’s membership is open to anyone over members are not charged any initiation or membership fee org’s bylaws do state that membership applications should contain occupation however org did enforce that provision and submitted no evidence to establish that its members have a specific calling avocation or profession or a common tie unlike the organization described in revrul_77_258 whose members had a single pursuit org’s activities do not illustrate how its members have joined together or worked in unison to accomplish any worthy objective the only common bond among org’s members appears to be their membership and desire to engage in video lottery further org admitted that it does not follow its own bylaws regarding new or transferred members and initiation and membership fees the effects of these policies lead us to conclude that org is open to the general_public in the same manner as a commercial establishment nor has org submitted evidence that its listed members have actually participated in substantial fraternal activities org’s operation of the club and conduct of gaming is not inherently a fraternal or a charitable activity org’s charter and bylaws do not provide for rituals ceremonials or regalia commonly associated with fraternal associations org has had no member meetings other than those described above nor has org engaged in any member activities in furtherance of its’ stated objectives accordingly org is not operated for fraternal purposes lodge_system an organization is operating_under_the_lodge_system if it operates under the general control and supervision of a parent lodge and is subject_to the laws and edicts of the parent lodge it is generally understood that such an organization holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual the courts look to substance over form wheeler v ben hur life association supra a similar result was reached in western funeral benefit association v hellmich supra org could not produce a signed copy of any affiliation agreement with its parent home org-1 org admitted that the home org-1 does not exercise any control_over its activities or operations this is contrary to the requirement that a parent control and supervise separate independent subordinate lodges that are operating_under_the_lodge_system we cannot conclude on the basis of this record that org is properly chartered and under the general control and supervision of a parent lodge further org has had only one meeting since 20xx at which it elected officers since then there have been no meeting attended by the general membership and no elections have been held since org is totally controlled by its founder and does not follow its bylaws as to member input we cannot conclude that org has a representative form of government in addition since org has held neither general membership meetings nor commenced fraternal activities we cannot conclude that org performs its work according to a ritual accordingly org is not operated under the lodge_system conclusion the results of the examination show that org inc failed to establish that it is operated as a domestic fraternal society order or association org inc is not operated under the lodge_system as required and thus does not meet the organizational or operational requirements for exemption under sec_501 or any other code section therefore we are proposing revocation the organization’s exempt status under sec_501 effective january 20xx
